                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 Steven S. Brown,                           :   Case No. 2:13-cv-00006
                                            :
        Plaintiff,                          :   District Judge George C. Smith
                                            :   Magistrate Judge Sharon L. Ovington
 vs.                                        :
 Director Mohr, et al.,                     :
                                            :
        Defendants.                         :



                               DECISION AND ORDER


       The Court previously granted Plaintiff an extension of time, until June 17, 2019, to

respond to Defendant’s Motion for Summary Judgment. The Court also placed Plaintiff

on Final Notice that Defendants’ Motion for Summary would be ripe on June 18, 2019

even if he did not file a timely response. Plaintiff did not file a timely Memorandum in

Opposition to Defendant’s Motion for Summary Judgment, and the Motion became ripe

on June 18, 2019. Two days later, Plaintiff filed the presently pending untimely Motion

for Extension of Time to Respond to Defendants’ Motion for Summary Judgment (Doc.

#280). He seeks at least a 30-day extension of the deadline to respond to Defendants’

Motion. Defendants contend that Plaintiff has not shown good cause for granting him

another extension. (Doc. #281).

       The reasons Plaintiff provides in support of his request for another extension were

addressed and found wanting in the Court’s previous Order. (Doc. #278). It is worth

observing that this case is more than 6 years old and that the pivotal summary-judgment
stage has arrived. This stage is pivotal because in a summary-judgment motion, “the

movant could challenge the opposing party to ‘put up or shut up’ on a critical issue.” See

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1478 (6th Cir. 1989). Defendants have

essentially done so in their Motion for Summary Judgment.

       Additionally, Defendants’ Motion for Summary Judgment is now ripe for decision

even though he has not filed a timely response to it. The Court previously notified

Plaintiff that this would be the situation as of June 18, 2019. (Doc. #278, PageID

#5239). The case, moreover, has drawn heavily from the Court’s limited resources and

continues to do so. This, of course, says nothing about the merits of the parties’

contentions. But this fact combined with the elderly age of the case create the pressing

need for the Court and the parties—including Plaintiff—to keep the case moving

forward.

       For these reasons, and for the reasons stated in the Court’s previous Order (Doc.

#274), Plaintiff is not entitled to a 30-day extension. He shall file his response to

Defendants’ Motion for Summary Judgment by July 16, 2019. No further extension will

be permitted.

                        IT IS THEREFORE ORDERED THAT:

       Plaintiff’s Motion to Extend Time to Respond to Summary Judgment (Doc. #280)

is granted in part and denied in part as set forth above.


July 2, 2019                                      s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge


                                              2
